DETAILED ACTION
Claims 1–20 are pending in the present application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received, whose papers have been placed of record in the file.

Specification
The abstract of the disclosure is objected to because it contains specific references to the Drawings. Applicant is reminded of the proper content of an abstract of the disclosure. Extensive mechanical and design details of an apparatus should not be included in the abstract. See MPEP § 608.01 (b) regarding 37 CFR 1.72 (b).
Drawings
The drawing of Fig. 2 is objected to because it requires frequent cross-referencing with the Description for understanding the meaning of each “black box”. Applicant should label at least the main boxes with brief statements such as “user interface”, to increase understanding of Applicant’s invention.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.       
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for achieving the specified function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “capturing subsystem”, “user interface subsystem” in claims 6 and 13.
The claim limitations “capturing subsystem” and  “user interface subsystem” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “subsystem” coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  For example, a “capturing subsystem” that is “configured to capture” says nothing about the structure of the subsystem.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) [ 5 ] has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
If applicant wishes to provide further explanation or dispute the Examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Although a best effort has been made to indicate the most relevant paragraphs of the prior art, for purposes of brevity there may be other pertinent paragraphs that have not been explicitly listed but are implicitly understood when viewing the prior art as a whole.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1–9, 13–15, and 19–20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lauren Neubauer, USPGPUB 20180079254 A1 (hereinafter “Neubauer”).
Regarding claim 1, Neubauer discloses a computer-implemented method for generating feedback based on a handwritten text, comprising steps of. 
initializing a writing instrument to be used in a writing operation comprising the handwritten text; (Neubauer para. 37-38: a user may use an interface to define or initialize a group of pens or writing instruments)
capturing and processing the handwritten text to generate digital text data; (Fig. 3C para. 34, Fig. 7 step 710: a captured representation of handwritten characters is generated)
identifying at least one handwritten text attribute associated with the digital text data; (Fig. 3C, para. 34,40,42; Fig. 7: step 720: handwritten text attributes include recognized characters and symbols)
comparing the at least one handwritten text attribute with predefined textual feature attributes; (Fig. 7 step 730; para. 34,40,41,43: user handwriting characters and symbols are compared against one or more compliance rules i.e. textual feature attributes)
generating a textual feature based on the compared at least one handwritten text attribute and the predefined textual feature attributes; (Fig. 7 step 750: the textual features consisting of output letters and symbols, checkmarks, standard font, etc. are generated based on the recognized symbol handwritten text attributes compared with the compliance textual feature attributes)
modifying the digital text data using the textual feature (Figs. 3B,6: handwriting data is recognized and rewritten in a modified standard font); and
generating the feedback to a user (U) based on the modified digital text data (Fig. 6 items 630,650; para. 31,41,43,45: feedback such as scores and other visual indicators like checkmarks are generated).

Regarding claim 2, Neubauer discloses the method according to claim 1, wherein the handwritten text is provided by a text written by the user (U) using the writing instrument on a writing medium (Neubauer Fig. 3B).

Regarding claim 3, Neubauer discloses the method according to claim 1, wherein the feedback is a visual feedback that is displayed to the user (U) via a user interface subsystem comprising a displaying unit (Neubauer Figs. 3B,5,6,7).

Regarding claim 4, Neubauer discloses the method according to claim 1, wherein initializing the writing instrument comprises capturing input data (Neubauer Fig. 3C para. 21,34; Fig. 7 step 710: the pen captures writing data using motion sensors).

Regarding claim 5, Neubauer discloses the method according to claim 4, wherein capturing the input data comprises applying an input algorithm (Neubauer para. 19,27: language processing algorithms are applied to determine whether the handwriting complies to rules).

Regarding claim 6, Neubauer discloses the method according to claim 1, wherein capturing and processing the handwritten text comprises capturing tracking data from a capturing subsystem, wherein the capturing subsystem is configured to generate the tracking data of the writing instrument during the writing operation (Neubauer para. 19,21,23: the user’s handwriting is tracked and the capturing subsystem may comprise pressure sensors and microphones, accelerometers and other motion sensors).

Regarding claim 7, Neubauer discloses the method according to claim 6, wherein the capturing subsystem comprises one or more sensors including a capacity sensitive surface, an accelerometer, a gyroscope, a magnetometer, a force sensor, and/or an optical sensor (Neubauer para. 21–23: accelerometers and pressure or force sensors may be used).

Regarding claim 8, Neubauer discloses the method according to claim 6, wherein the tracking data comprises motion tracking data of the writing instrument (Neubauer para. 21: motion sensors track the writing pen movement), and wherein the motion tracking data comprises one or more of a position of the writing instrument, a direction of motion of the writing instrument, a speed of the motion of the writing instrument, an acceleration of the motion of the writing instrument, a force acting on the writing instrument, a mode of handling of the writing instrument, the mode of use of the writing instrument (para. 21-23: force sensors track the force acting on the writing instrument, accelerometers track the orientation and movement of the pen, including gestures).

Regarding claim 9, Neubauer discloses the method according to claim 1, wherein identifying the at least one handwritten text attribute associated with the digital text data comprises applying a handwriting attribute identification algorithm (Neubauer para. 27,42: language processing and handwriting recognition algorithms are used for handwriting attribute identification).
Regarding claim 13, Neubauer discloses a system for generating feedback based on a handwritten text, comprising: 
a writing instrument configured to be operated by a user (U) to perform the handwritten text (Neubauer Fig. 1: pen 100); 
a capturing subsystem configured to capture the handwritten text; (Fig. 2: sensors 220)
a processing subsystem (230) configured to: process the handwritten text to digital text data (Fig. 7: 710), identify at least one handwritten text attribute associated with the digital text data (720), compare the at least one handwritten text attribute with predefined textual feature attributes (730), generate a textual feature based on the compared at least one handwritten text attribute and the predefined textual feature attributes (750), and modify the digital text data using the textual feature (Fig. 3B,6); and a user interface subsystem configured to generate the feedback based on the modified digital text data and to reproduce the generated feedback to the user (U) (Fig. 6 items 630,650; para. 31,41,43,45: please refer to the discussion of claim 1).

Regarding claim 14, please refer to the discussion of claim 6 for the same additional limitations (Neubauer para. 19,21,23).

Regarding claim 15, Neubauer discloses the system according to claim 14, wherein the tracking data comprises one or more of motion tracking data of the writing instrument (Neubauer para. 21: please refer to claim 8), visual data of a writing medium and/or the writing instrument, and capacity sensitive surface data of a capacity sensitive surface.

Regarding claim 19, Neubauer discloses the system according to claim 13, wherein the system is configured to run a computer-implemented method for generating the feedback based on the handwritten text (Neubauer para. 27: application software, memory and a processor are used).
Regarding claim 20, Neubauer discloses a non-transitory computer-readable storage medium (para. 27: RAM, flash memory, EEPROM etc.) carrying one or more sequences of one or more instructions for generating feedback based on a handwritten text (application software is used) which, when executed by one or more processors (Fig. 2: processor 230), cause an apparatus to at least perform the following steps: 
initializing a writing instrument to be used in a writing operation comprising the handwritten text; capturing and processing the handwritten text to generate digital text data; identifying at least one handwritten text attribute associated with the digital text data; comparing the at least one handwritten text attribute with predefined textual feature attributes; generating a textual feature based on the compared at least one handwritten text attribute and the predefined textual feature attributes; modifying the digital text data using the textual feature; and generating the feedback to a user (U) based on the modified digital text data (please refer to the discussion of claim 1 for the remainder of the limitations which are the same).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10–12 and 16–18 are rejected under 35 U.S.C. 103 as being unpatentable over Neubauer in view of Sharon Oviatt, USPGPUB 20170052696 A1 (hereinafter “Oviatt”).		
Regarding claim 10, Neubauer discloses the method according to claim 1, however Neubauer fails to explicitly mention a textual feature selection algorithm.
Oviatt also teaches a computer-implemented method for generating feedback based on a handwritten text,
wherein comparing the at least one handwritten text attribute with the predefined textual feature attributes comprises applying a textual feature selection algorithm (Oviatt Fig. 3K para. 48; Fig. 4 step 460: a textual feature selection algorithm is used to guide a user in modifying  handwriting text attributes such as total writing energy and average stroke distance to help them improve handwriting skills).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the textual feature selection algorithm taught by Oviatt to the algorithms of Neubauer. According to Oviatt para. 13, this feature may be used to dynamically adapt a user interface or other displayed information on the computer device to help a user more efficiently, thereby increasing learning. 

Regarding claim 11, Neubauer modified by Oviatt discloses the method according to claim 10, wherein the predefined textual feature attributes are stored in a textual feature attribute database, and wherein the textual feature attribute database comprises predefined attribute weightings for each of the predefined textual feature attributes (Oviatt para. 92: textual feature attributes such as total writing energy and average stroke distance are weighted by modeling; para. 57,74: databases may be used to store data structures related to user input and tables are also created- see Figs. 3A-3J).
It would have been obvious to one of ordinary skill to additionally apply the technique of Oviatt to use predefined weightings and a textual feature database. This would have helped to better adapt the writing stroke, and improve feedback to a user.

Regarding claim 12, Neubauer modified by Oviatt discloses the method according to claim 11, wherein the textual feature selection algorithm is configured to alter one or more of the predefined attribute weightings of relevant predefined textual feature attributes based on the at least one handwritten text attribute and/or based on an identified preference (Oviatt Fig. 3K para. 48, Fig. 4 step 460: attribute weights such as stroke distance or total energy ratio may be altered, for example the letter S may be rewritten in a manner than guides a user to improve handwriting skills).

Regarding claim 16, Neubauer discloses the system according to claim 13, however, Neubauer fails to disclose predefined attribute weighting or a link to a database.
Oviatt also teaches a system and method for generating feedback based on a handwritten text, further comprising a textual feature attribute database comprising predefined textual feature attributes each having a predefined attribute weighting required to generate the textual feature, or, a link to the textual feature attribute database comprising the predefined textual feature attributes each having the predefined attribute weighting (please refer to the discussion of claim 11 and the same obviousness motivation).

Regarding claim 17, Neubauer discloses the system according to claim 13, however Neubauer fails to explicitly teach predefined attribute weightings.
Oviatt also teaches a handwriting recognition system and method, wherein the processing subsystem is configured to run a textual feature selection algorithm configured to select relevant predefined textual features (Oviatt Fig. 3K para. 48; Fig. 4 step 460: please prefer to the discussion of claim 10), each having associated predefined textual feature attributes and predefined attribute weightings (Oviatt para. 92: please refer to the discussion of claim 11).

Regarding claim 18, Neubauer modified by Oviatt discloses the system according to claim 17, wherein the textual feature selection algorithm is configured to determine the relevant predefined textual features by comparing and/or associating the predefined textual feature attributes with the at least one handwritten text attribute (Neubauer Fig. 7 step 730; para. 34,40,41,43: please refer to claim 1), more specifically wherein the predefined attribute weightings are altered based on the compared and associated predefined textual feature attributes and the at least one handwritten text attribute (Oviatt Fig. 3K para. 48, Fig. 4 step 460: please refer to the discussion of claim 12).
 
Prior Art
The following Prior Arts made of record that were not relied upon for rejection purpose in this Action were in combination considered to be pertinent to the applicant's disclosure such that one of ordinary skill in the art would modify them to arrive at the claimed invention.
Linderman Fig. 4 also teaches reconstructing handwriting to a digital format.

Conclusion
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M RITCHIE whose telephone number is (571) 272-4869 and whose fax number is 571-273-4869. The examiner can normally be reached on Monday- Friday, 9:00am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K. Patel can be reached on 571-272-7677.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/Primary Examiner, Art Unit 2628